Citation Nr: 1043800	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-06 713	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1998 to April 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

The Veteran states that he suffers from sleep apnea as a result 
of his active military service.  Specifically, he states that 
while stationed in Mannheim, Germany, he was diagnosed with 
bronchitis.  He asserts that his bronchitis permanently affected 
his breathing, as did his exposure to cold weather, dust, gas and 
fuel odors, exhaust fumes, and other airborne agents.  The 
Veteran contends that he sought treatment in service for his 
fatigue and loud snoring, but was misdiagnosed and given sinus 
and allergy medications to alleviate his symptoms.  The Veteran 
believes that service connection for sleep apnea is warranted 
because that disability was incurred in service.  See 38 C.F.R. 
§§ 3.303, 3.304 (2010).  He also asserts his belief that his 
sleep apnea is related to his service-connected allergic 
rhinitis.  See 38 C.F.R. § 3.310(a) (2010). (In August 2007, the 
Veteran was awarded service connection for allergic rhinitis.)

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Secondary service connection is awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).

A review of the Veteran's service treatment records (STRs) 
reveals that on his April 2003 pre-deployment health assessment, 
the Veteran reported to be in very good health.  In June 2003, he 
reported no tiredness.  On a March 2004 report of medical 
history, the Veteran reported having no trouble sleeping.  In 
June 2004, he was seen for complaints of dizziness, excessive 
tiredness, and increased snoring.  In August 2004, the Veteran 
was diagnosed with an upper respiratory infection and was treated 
for a sore throat.  In October 2004, it was noted that the 
Veteran suffered from sinus problems.  In November 2004, the 
Veteran presented with complaints of restless sleep, tossing and 
turning, and kicking in his sleep.  He reported decreased 
concentration and problems waking up in the morning due to 
fatigue.  A January 2005 examination noted a history of headaches 
and sinusitis.

Post-service treatment records show that the Veteran was seen for 
a VA primary care initial evaluation in July 2006.  It was noted 
that the Veteran snored excessively and would stop breathing at 
night, as witnessed by his wife.  The Veteran also complained of 
headaches twice a week.  Diagnoses of "R/O sleep apnea" and 
"[h]eadaches-probably related to sleep apnea" were recorded.  
The VA examiner referred the Veteran for a sleep study.

VA outpatient treatment records dated from July 2006 to December 
2009 have been associated with the claims folder.  These records 
indicate that several sleep studies were performed.  
Specifically, a January 24, 2007, VA sleep services note stated 
that the VA physician had "reviewed the interpretation of [the 
Veteran's] sleep study done through Sleep Services in 10-06."  
The report of this sleep study is not contained in the claims 
folder.  The VA physician stated, however, that the study "was 
essentially unremarkable."  The physician indicated that a 
repeat study would be conducted.  In February 2007, the Veteran 
underwent two sleep studies at the Sleep Disorder Centers of 
Hampton Roads.  A diagnosis of obstructive sleep apnea was made.  
It was noted that the Veteran also suffered from snoring and 
periodic limb movement.  In June 2007, the VA medical center 
issued the Veteran a CPAP (continuous positive airway pressure) 
machine for his sleep apnea.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for sleep apnea.  In 
accordance with the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4) (2010), a medical opinion or examination is required 
if the information and evidence of record does not contain 
sufficiently competent medical evidence to decide the claim, but 
there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has a current diagnosis of sleep apnea.  Further, the 
Veteran's STRs document in-service complaints of excessive 
tiredness, increased snoring, restless sleep, decreased 
concentration, morning fatigue, and headaches.  The Veteran's 
post-service medical records contain evidence of snoring, 
headaches, and nighttime breathing problems.  Based on this 
evidence, the Board has determined that "low threshold" 
necessary to establish entitlement to a VA medical examination 
has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding 
that "credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation" may indicate 
that a current disability "may be associated" with military 
service).  Accordingly, the Board finds that the claim of service 
connection for sleep apnea must be remanded for a VA medical 
examination that addresses the nature and etiology of the 
Veteran's current sleep apnea, to include consideration of 
whether the Veteran's sleep apnea may be secondary to his 
service-connected rhinitis.  Thus, the examiner should include a 
nexus opinion as to whether it is at least as likely as not that 
the Veteran's sleep apnea is attributable to his active military 
service or to a service-connected disability.  

The duty to assist also includes making "reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant 
records from Federal department or agency).  This duty to assist 
includes making "reasonable efforts to obtain relevant records 
(including private records)," as long as the claimant 
"adequately identifies" those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. 
Nicholson, 19 Vet. App. 96, 101-02 (2005).  

A review of the claims folder makes apparent the fact that the 
Veteran underwent a VA sleep study through Sleep Services in 
October 2006.  There is, however, no report of that sleep study 
in the claims folder.  Although in his January 24, 2007, 
notation, the VA physician who reviewed the report of that study 
indicated that it was unremarkable, as it is evidence that 
relates to the disability for which the Veteran is seeking 
benefits, the Board cannot determine that no reasonable 
possibility exists that the sleep study report would not aid in 
substantiating the Veteran's claim.  See 38 U.S.C. § 5103A(a)(2) 
(VA is not required to assist a claimant in obtaining identified 
records "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."); Golz v. 
Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("Relevant records 
for the purpose of [38 U.S.C.A.] § 5103A are those records that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim.").  Accordingly, the claim of service 
connection for sleep apnea must also be remanded for the agency 
of original jurisdiction (AOJ) to attempt to obtain the records 
pertaining to the Veteran's October 2006 VA sleep study performed 
through Sleep Services.  

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his sleep apnea or 
related symptoms since service.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

2.  The AOJ should obtain all records 
pertaining to the Veteran's October 
2006 VA sleep study performed through 
Sleep Services and associate the 
records with the claims folder.  Any 
response to this request for records 
must indicate: (1) that the requested 
records are available and are being 
forwarding; or, (2) the requested 
records do not exist; and that it can 
be certified that the records do not 
exist or were lost or destroyed.

3.  The AOJ must notify the Veteran of 
the results of the above records 
request.  If the October 2006 sleep 
study records are not received, the 
AOJ must follow the notification 
procedures of 38 C.F.R. § 3.159(e).

4.  After completing this development, 
schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for sleep 
apnea.  The claims folder, and a copy 
of this remand, must be provided to 
and reviewed by the examiner as part 
of the examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

The examiner should provide an opinion 
as to whether the Veteran's currently 
diagnosed sleep apnea is at least as 
likely as not related to his period of 
military service.  An opinion should 
also be provided as to whether 
service-connected rhinitis has caused 
or made chronically worse the 
Veteran's sleep apnea.  All opinions 
should be set forth in detail and 
explained in the context of the 
record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

5.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

